Case 2:19-cv-00684-RGD-LRL Document 18 Filed 03/10/21 Page 1 of 3 PagelD# 117

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Norfolk Division
EARNEST HANEY,
Petitioner,
Vv. Civil Action No. 2:19CV684
J. ANDREWS, Warden,
Respondent.
FINAL ORDER

Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §
2241, ECF No. 1, and Respondent’s Motion to Dismiss. ECF No. 5. Petitioner is serving a 180-
month sentence for Possession and Distribution of Child Pornography. ECF No. 1 at I.

Petitioner is challenging a March 3, 2019 incident report which charged Petitioner with a
violation of BOP disciplinary code 110, “refusing drug/alcohol test.” Jd. at 18. Petitioner claims
his due process rights were violated when he was not provided a copy of the Discipline Hearing
Officer’s written report within the 15-day time frame. Jd. at 2-3. Petitioner seeks his good
conduct time be reinstated and that all relevant incident reports be expunged. Jd. at 15.

The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §§
636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and the April 2,
2002 Standing Order on Assignment of Certain Matters to United States Magistrate Judges. Ina
Report and Recommendation entered on December 7, 2020, the Magistrate Judge recommended
the motion to dismiss be granted, and the petition be denied and dismissed with prejudice. ECF

No. 14. The parties were advised of their right to file written objections to the Report and

1
Case 2:19-cv-00684-RGD-LRL Document 18 Filed 03/10/21 Page 2 of 3 PagelD# 118

Recommendation. On February 16, 2021, Petitioner filed objections to the Report and
Recommendation. Respondent has not responded to Petitioner’s objections and the time to do so
has expired.

The Court, having reviewed the record and examined the objections filed by Petitioner to
the Report and Recommendation, and having made de novo findings with respect to the portions
objected to, does hereby ADOPT and APPROVE the findings and recommendations set forth in
the Report and Recommendation filed December 7, 2020. It is, therefore, ORDERED that the
Respondent’s Motion to Dismiss, ECF No. 5, is GRANTED, and the Petition, ECF No. 1, is
DENIED and DISMISSED WITH PREJUDICE. It is further ORDERED that judgment be
entered in favor of Respondent

Finding that the basis for dismissal of Petitioner’s § 2241 petition is not debatable, and
alternatively finding that Petitioner has not made a “substantial showing of the denial of a
constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules
Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003);
Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).

Petitioner is ADVISED that because a certificate of appealability is denied by this Court,
he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.
Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to
seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days
from the date of this Order. Petitioner may seek such a certificate by filing a written notice of
appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.
Case 2:19-cv-00684-RGD-LRL Document 18 Filed 03/10/21 Page 3 of 3 PagelD# 119

The Clerk shall forward a copy of this Final Order to Petitioner and to counsel of record

for Respondent.

It is so ORDERED.

 

UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
March _, 2021
